Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek & Matthew Bissette Farms, Brantley Farms, Inc., ERW Farms, LLC, Nichols & Nichols Farms, Inc., and Rock Ridge Farms Partnership appeal from the district court’s order affirming the bankruptcy court’s order dismissing their complaint filed in the underlying bankruptcy proceeding, seeking to assert certain rights under the Perishable Agricultural Commodities Act, 7 U.S.C. §§ 499a-499t (2012). We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm on the reasoning of the courts below. Derek & Matthew Bissette Farms v. Bissett Produce, Inc., No. 5:14-cv-00451-FL, 2015 WL 868029 (E.D.N.C. Feb. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.